Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2022.

Status of Claims
The action is reply to Application filed of February 26, 2021. Claims 1-20 are currently pending. Claims 8-14 are withdrawn. Claims 1-7 and 15-20 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 has been received and considered by the examiner.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
In claim 1, lines 5-6 “an ESL seated within a channel” should be “the ESL seated within a channel”
In claim 1, lines 6-7 “an edge of a shelf” should be “an edge of the shelf”
In claim 15, line 9 “an ESL” should be “an electronic shelf label (ESL)”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US Patent No. 4,336,706).
Regarding claim 1, Garcia discloses: a system (Figures 1-6) for removing an electronic shelf label (ESL) from a shelf, the system comprising: an ESL removal tool (element 10) having a central body (Detail A); a wedge member (element 14) associated with a first end (Detail B) of the central body (see annotated figure below), the wedge member comprising a tapering edge (elements 16/18/48) configured to fit between a portion of an ESL seated within a channel bounded by a set of parallel rails associated with an edge of a shelf and a lip of a rail in the set of parallel rails (see figure 5 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)); an expansion member (elements 34/36) associated with the first end of the central body (see annotated figure below), the expansion member comprising an oval portion (Detail C) configured to seat beneath the set of parallel rails within the channel and expand a distance between the set of parallel rails to facilitate removal of the ESL from the channel (see figure 5 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)); and a gripping member (elements 12/52) associated with a second end (Detail D) of the central body.

    PNG
    media_image1.png
    736
    649
    media_image1.png
    Greyscale

Regarding claim 2, Garcia discloses: the system of claim 1, wherein the ESL removal tool is moved upward or downward to raise a side edge of the ESL out of the channel (see figure 5 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
Regarding claim 4, Garcia discloses: the system of claim 1, wherein the gripping member further comprises: a handle (elements 12/52) configured to provide leverage during utilization of the ESL removal tool (see figure 4 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Persson (Us Pub. No. 2010/0095737).
Regarding claim 3, Garcia discloses all the limitations as recited in the rejection of claim 1 above, but appears to be silent further comprising: a slip resistant covering associated with the gripping member to prevent the gripping member from slipping when held by a user.
Persson teaches it was known in the art to have a tool (see figures 1-2) comprising a gripping member (elements 6) and further comprising: a slip resistant covering (element 10) associated with the gripping member to prevent the gripping member from slipping when held by a user (see figure 1 and see also paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the teachings of Persson to provide a slip resistant covering associated with the gripping member to prevent the gripping member from slipping when held by a user. Doing so provides a slip resistant covering in order to have an anti-slip effect to the users palm and to minimize discomfort, and cushion the users grip as disclosed by Persson (see paragraph 0017).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Tamaribuchi (CA 2266754). 
Regarding claim 5, Garcia discloses all the limitations as recited in the rejection of claim 1 above, but appears to be silent further comprising: a set of contours associated with the gripping member configured to conform to one or more fingers of a user.
Tamaribuchi teaches it was known in the art to have a gripping member (element 10) used with a plurality of different tools (see figures 15-19) and further comprising: a set of contours (elements 26/28) associated with the gripping member configured to conform to one or more fingers of a user (see figures 1-4 and see also page 7, ll. 25-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the teachings of Tamaribuchi to provide a set of contours associated with the gripping member configured to conform to one or more fingers of a user. Doing so provides a set of contours associated with the gripping member in order to enhance control, maneuverability, and improve grip of the system, thus enhancing the gripping member and preventing the user from loosing grip. 
Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Langan (US Pub. No. 2012/0098282).
Regarding claim 6, Garcia discloses all the limitations as recited in the rejection of claim 1 above, but appears to be silent wherein the central body is substantially cylindrical.
Langan teaches it was known in the art to have a tool (Figures 1a-1b) comprising a central body (element 102) having a plurality of different members (elements 108/110) attached at opposite ends and wherein the central body is substantially cylindrical (see figures 1a-1b and see also paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the teachings of Langan to provide wherein the central body is substantially cylindrical. Doing so provides a cylindrical shape such that a user may securely, but comfortably, grip and transport the tool during used as disclosed by Langan (see paragraph 0034). Furthermore, upon further review of the specification (see paragraph 0028), applicant has failed to provide any criticality in having the specific shaped handle provides any unexpected result.
Regarding claim 15, Garcia discloses: an electronic shelf label (ESL) removal tool (Figures 1-6 element 10) comprising: 
a central body (Detail A); 
a gripping member (elements 12/52) at a first end (Detail B) of the central body enabling a user to grip the ESL removal tool (see figure 4 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)); 
a substantially oval expansion member (elements 34/36) at a second end (Detail C) of the central body for sliding between a parallel set of shelf rails configured to increase a distance between the parallel set of shelf rails (see figure 5 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)); and 
a wedge member (element 14) at the second end of the central body configured to fit between one edge of a shelf rail and an ESL to release the ESL from between the parallel set of shelf rails (see figure 5 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

    PNG
    media_image2.png
    735
    413
    media_image2.png
    Greyscale

However, Garcia appears to be silent wherein the central body is substantially cylindrical.
Langan teaches it was known in the art to have a tool (Figures 1a-1b) comprising a central body (element 102) having a plurality of different members (elements 108/110) attached at opposite ends and wherein the central body is substantially cylindrical (see figures 1a-1b and see also paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the teachings of Langan to provide wherein the central body is substantially cylindrical. Doing so provides a cylindrical shape such that a user may securely, but comfortably, grip and transport the tool during used as disclosed by Langan (see paragraph 0034). Furthermore, upon further review of the specification (see paragraph 0028), applicant has failed to provide any criticality in having the specific shaped handle provides any unexpected result.
Regarding claim 20, Garcia modified discloses: the ESL removal tool of claim 15, further comprising: a tapering edge (elements 16/18/48) of the wedge member configured to slide between the edge of a rail and a portion of the ESL  (see figure 5 and applicant is also reminded, giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Hudlin (US Pub. No. 2018/0243890). 
Regarding claim 7, Garcia discloses all the limitations as recited in the rejection of claim 1 above, but appears to be silent further comprising: a cross bar attached to the first end of the central body forming a T-shaped handle.
Hudlin teaches it was known in the art to have a system (Figures 1-8) comprising a tool (element 10) having a central body (element 20), and further comprising: a cross bar (element 30) attached to the first end of the central body forming a T-shaped handle (Detail A).

    PNG
    media_image3.png
    268
    754
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the teachings of Hudlin to provide further comprising: a cross bar attached to the first end of the central body forming a T-shaped handle. Doing so provides a T-shaped handle in order to allow the user to grip the tool at various different locations in order to properly secure the tool during use and prevent the tool from being damaged during operations. Furthermore, upon further review of the specification (see paragraph 0035), applicant has failed to provide any criticality in having the specific shaped handle provides any unexpected result.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Langan (US Pub. No. 2012/0098282) as applied to claim 15 above, and further in view of Renz (US Patent No. 2,524,475).
Regarding claim 16, Garcia modified discloses all the limitations as recited in the rejection of claim 15 above, but appears to be silent further comprising: a set of contours associated with the central body configured to conform to one or more fingers of a user.
Renz teaches it was known in the art to have a tool (Figures 1-7) comprising a central body (element 7) having a plurality of different members (elements 9/11) at opposite ends and further comprising: a set of contours (element 10) associated with the central body configured to conform to one or more fingers of a user (see col. 2, ll. 18-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garcia with the teachings of Renz to provide a set of contours associated with the central body configured to conform to one or more fingers of a user. Doing so provides a set of contours associated with the central member in order to enhance control, maneuverability, and improve grip of the system, thus enhancing the gripping member and preventing the user from losing grip. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Langan (US Pub. No. 2012/0098282) as applied to claim 15 above, and further in view of Tamaribuchi (CA 2266754). 
Regarding claim 17, Garcia modified discloses all the limitations as recited in the rejection of claim 15 above, but appears to be silent further comprising: a set of contours associated with the gripping member configured to conform to one or more fingers of a user.
Tamaribuchi teaches it was known in the art to have a gripping member (element 10) used with a plurality of different tools (see figures 15-19) and further comprising: a set of contours (elements 26/28) associated with the gripping member configured to conform to one or more fingers of a user (see figures 1-4 and see also page 7, ll. 25-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garcia with the teachings of Tamaribuchi to provide a set of contours associated with the gripping member configured to conform to one or more fingers of a user. Doing so provides a set of contours associated with the gripping member in order to enhance control, maneuverability, and improve grip of the system, thus enhancing the gripping member and preventing the user from losing grip. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Langan (US Pub. No. 2012/0098282) as applied to claim 15 above, and further in view of Persson (Us Pub. No. 2010/0095737).
Regarding claim 18, Garcia modified discloses all the limitations as recited in the rejection of claim 15 above, but appears to be silent further comprising: a slip resistant covering associated with the gripping member to prevent the gripping member from slipping when held by a user.
Persson teaches it was known in the art to have a tool (see figures 1-2) comprising a gripping member (elements 6) and further comprising: a slip resistant covering (element 10) associated with the gripping member to prevent the gripping member from slipping when held by a user (see figure 1 and see also paragraph 0017).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garcia with the teachings of Persson to provide a slip resistant covering associated with the gripping member to prevent the gripping member from slipping when held by a user. Doing so provides a slip resistant covering in order to have an anti-slip effect to the users palm and to minimize discomfort, and cushion the users grip as disclosed by Persson (see paragraph 0017).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent No. 4,336,706) in view of Langan (US Pub. No. 2012/0098282) as applied to claim 15 above, and further in view of Hudlin (US Pub. No. 2018/0243890). 
Regarding claim 19, Garcia modified discloses all the limitations as recited in the rejection of claim 15 above, but appears to be silent further comprising: a cross bar attached to the first end of the central body forming a T-shaped handle.
Hudlin teaches it was known in the art to have a system (Figures 1-8) comprising a tool (element 10) having a central body (element 20), and further comprising: a cross bar (element 30) attached to the first end of the central body forming a T-shaped handle (Detail A).

    PNG
    media_image3.png
    268
    754
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garcia with the teachings of Hudlin to provide further comprising: a cross bar attached to the first end of the central body forming a T-shaped handle. Doing so provides a T-shaped handle in order to allow the user to grip the tool at various different locations in order to properly secure the tool during use and prevent the tool from being damaged during operations. Furthermore, upon further review of the specification (see paragraph 0035), applicant has failed to provide any criticality in having the specific shaped handle provides any unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/9/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723